Citation Nr: 0218056	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-03 629	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a lung disease 
secondary to inservice exposure to asbestos.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record 
linking the veteran's diagnosed chronic obstructive 
pulmonary disease (COPD) to his service or any incident 
therein.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by military service 
or inservice exposure to asbestos or any other incident 
therein.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions.  

The RO notified the appellant of the new law in a June 
2001 letter and in the statement of the case issued in 
March 2002.  He has been sent other letters and 
information concerning evidence needed to support his 
claim.  There is no indication that there is any 
additional evidence that could be obtained that would be 
helpful in substantiating this claim.  Because no 
additional evidence has been identified by the appellant 
as being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what evidence would be secured by VA and what evidence 
would be secured by him is harmless.  Cf. Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 

Factual Background

The veteran's service personnel records reveal that he 
served aboard the USS Shenandoah (AD-26).  His military 
occupational specialty was boiler tender.  His service 
medical records are silent for any respiratory complaints, 
findings, treatment or diagnoses.  

VA treatment records, dating from March 2001 to April 
2002, generally show that the veteran gave a history of 
having emphysema and reported smoking one pack of 
cigarettes a day.  A March 2001 treatment record noted 
that he was a 50 pack/year smoker.  He was advised to stop 
smoking.  The assessment was COPD related to cigarette 
smoking.  Ongoing treatment records indicate he continued 
to smoke and assessments of COPD.

In January 2002, VA received a response from the Navy 
Medical Liaison regarding an inquiry as to the likelihood 
that the veteran was exposed to asbestos in service.  
Although it could not be determined to what extent he was 
exposed to asbestos, the response stated it was highly 
probable that he was exposed.  The response indicates that 
the veteran's occupation aboard ship was fireman.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

There is no specific statutory or regulatory criteria 
governing claims for residuals of asbestos exposure.  
McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  
Likewise, applicable criteria provide no presumption of 
service connection for asbestos exposure claims.  See 
Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that 
M21-1 does not create a presumption of exposure to 
asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication 
of asbestos exposure claims in the Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, Par. 7.21.  The VA General 
Counsel has held that these M21-1 guidelines establish 
claim development procedures which adjudicators are 
required to follow in claims involving asbestos-related 
diseases.  VAOPGCPREC 4-2000.

Specifically, these guidelines provide that VA must 
determine whether military records demonstrate evidence of 
exposure to asbestos in service and whether there is pre- 
or post-service evidence of asbestos exposure.  Then, VA 
must determine the relationship between the claimed 
diseases and such asbestos exposure, keeping in mind 
latency and exposure information provided in M21-1, Part 
VI, Par. 7.21(b).  This information provides that 
inhalation of asbestos fibers can produce pleural 
effusion, fibrosis and pleural plaques.  The latency 
period varies from 10 to 45 years between first exposure 
and development of the disease.  The exposure to asbestos 
may be brief (as little as a month or two) or indirect 
(bystander disease).

VA recognizes that inhalation of asbestos fibers can 
produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1).

The medical evidence shows that COPD was diagnosed almost 
forty years after the veteran's discharge from service.  
Although the evidence indicates he was exposed to asbestos 
in service, the record contains no medical opinion 
suggesting that his COPD is etiologically related to his 
inservice exposure to asbestos.  In fact, March 2001 VA 
treatment records etiologically link his diagnosed COPD to 
his cigarette smoking.  Although the veteran asserts he 
currently has a respiratory disease as a result of his 
inservice exposure to asbestos, he is not competent to 
provide evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim 
for service connection for a respiratory disease must be 
denied.


ORDER

Service connection for a respiratory disease, to include 
COPD, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

